Citation Nr: 1315439	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for asthma, to include as due to asbestos exposure.

6.  Entitlement to service connection for bronchitis, to include as due to asbestos exposure.

7.  Entitlement to service connection for pneumonia, to include as due to asbestos exposure.

8.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The Board acknowledges that the Veteran's claim was initially adjudicated as whether new and material evidence has been submitted to reopen a claim for service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has also been diagnosed with major depressive disorder.  Therefore, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board also notes that the Virtual VA system contains VA treatment records that are not physically in the file.  However, those records were considered by the RO in the last statement of the case and supplemental statement of the case.  Therefore, there is no prejudice in the Board proceeding with consideration of such evidence.

The issues of entitlement to service connection for a low back disorder and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On the record at the February 2013 Board hearing and in an accompanying February 2013 statement, prior to the promulgation of a decision in the appeal, the Board was notified by the Veteran and his representative that they wanted to withdraw the appeals for the issues of entitlement to service connection for asthma, bronchitis, and pneumonia and the issues of whether new and material evidence has been received to reopen the claims for service connection for a right knee and a left knee disorder.

2.  In a July 2007 decision, the Board denied entitlement to service connection for a low back injury and strain.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  
3.  The evidence received since the July 2007 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low disorder.

4.  The evidence shows that the Veteran has a current psychiatric disorder, diagnosed as major depressive disorder that is related to his military service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for the issues of entitlement to service connection for asthma, bronchitis, and pneumonia and the issues of whether new and material evidence has been received to reopen the claims for service connection for a right knee and a left knee disorder by the Veteran and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The July 2007 Board decision that denied service connection for a low back injury and strain is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 20.1100, 20.1105 (2012).
	
3.  The evidence received subsequent to the July 2007 decision is new and material, and the claim for service connection for a low back disorder is reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  Resolving all reasonable doubt in favor of the Veteran, a psychiatric disorder, diagnosed as major depressive disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2012). 

In the decision below, the Board has granted the Veteran's claim for a psychiatric disorder and reopened the claim for service connection for a low back disorder.  The Board has also dismissed the claims involving a right knee disorder, left knee disorder, asthma, bronchitis, and pneumonia at the Veteran's request.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Right Knee Disorder, Left Knee Disorder, Asthma, Bronchitis, & Pneumonia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran and his representative indicated at the February 2013 hearing and in a February 2013 statement that they were withdrawing the appeals for the issues of entitlement to service connection for asthma, bronchitis, and pneumonia and the issues of whether new and material evidence has been received to reopen the claims for service connection for a right knee and a left knee disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for those issues, and they are dismissed.


Low Back Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Initially, the Board observes that the Veteran's claim for a low back disorder was previously considered and denied.  In this regard, the Board issued a decision in July 2007 in which the issue of entitlement to service connection for a low back injury and strain was denied.  The Veteran was notified of that decision and of his appellate rights; however, he did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  Nor has there been any motion for reconsideration or a motion to revise that decision on the basis of clear and unmistakable error.  As such, the Board's July 2007 decision in the matter is final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.

In December 2008, the Veteran submitted a new application essentially requesting that his claim for service connection for a low back disorder be reopened.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108   For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

As noted above, the Board previously denied the claim for a low back injury and strain in a July 2007 decision.  In particular, the Board acknowledged that he had a current disorder, but found that there was no competent evidence showing that the disorder was related to an injury in service.

The evidence associated with the claims file subsequent to the July 2007 Board decision includes VA treatment records, lay statements, and a transcript of the February 2013 hearing.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 2007 decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a low back disorder.  The majority of this evidence is certainly new, in that it was not previously of record. With regard to whether the evidence is material, the Board notes that there are three letters written from the Veteran to his parents during his military service.  In a July 1961 letter, the Veteran stated, "My low back is no good [since] that injury when I was in Boot Camp. I don't know what to do."  In a March 1963 letter, the Veteran wrote, "My back is no good. [It] would be good to [go] to the Dr. but I won't get out honorable if I go to the Dr."  In an April 1963 letter, the Veteran further stated "my back is not good."  The Veteran's lay statements provide evidence suggesting that he may have sustained a back injury in service, and thus, relate to an unestablished fact necessary to substantiate the claim.   Moreover, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claims can be addressed.


Acquired Psychiatric Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that it manifested itself to a compensable degree within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, in the present case, there is no diagnosis or other documentation of psychosis within one year after discharge from active service or at any point after service.  Accordingly, a presumption of service connection for psychosis is not for consideration.  See 38 C.F.R. §§ 3.307 and 3.309(a).

In each case where a Veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a psychiatric disorder.

The evidence shows that the Veteran has a current diagnosis of major depressive disorder.  He contends that his current depression is related to a sexual assault that occurred while on active military duty.  

At the February 2013 hearing, the Veteran testified that he was awoken one night in June 1961 by a man who sexually assaulted him.  He described the incident in detail and indicated that he later learned the next day that the man was a corporal. Hearing Transcript, pp. 5-7, 14.  The Veteran also noted that he saw the corporal in a mess hall with two other men during the following weekend.  After leaving the mess hall, the three men grabbed him, restrained him, and sexually assaulted him again. Id. at 5-7.  He provided additional details during the hearing.  In addition, the Veteran testified that his father later came to visit him in 1963.  He indicated that he told his father what had happened to him after which his father stated he wanted to speak to someone in charge.  The Veteran asked him not to do so for fear of repercussion.  Hearing Transcript pp. 19-21.

In July 1961, the Veteran did write a letter to his parents.  He told them, "I have something to tell you when I get home.  On the 28 of June a Corporal J. did something to me.  I don't know what to do.  I love the Marine Corps it is a good home for me. But what going on [is] no good."

In February 1962, the Veteran was charged with unlawfully entering the dwelling house of someone.  He was found guilty and sentenced to one month of hard labor, a $70 fine, and a reduction in pay grade.

In April 1962, the Veteran sought treatment for hyperventilation.  During an examination, he was "obviously nervous" and had a bag to his mouth.  He was treated with 50 milligrams of Thorazine, an anti-psychotic medication, and allowed him to sleep overnight.  The physician also noted that this was the Veteran's fifth clinic visit in three months.  The physician stated, "this man should be seen by a psychiatrist."     

The Board finds that the totality of this evidence supports the in-service occurrence of a sexual assault.  The Veteran's behavioral changes manifested by his February 1962 charge and his treatment for psychiatric symptoms in April 1962 both followed the incident and support the occurrence of the event.  His service treatment records do not demonstrate either psychiatric problems or behavioral incidents prior to the assault in 1961.  The 1961 letter written to his parents immediately following the incident also provides further evidence of the assault.

The Board also finds the Veteran's testimony and other statements both competent and credible as to the event.  He is certainly competent to report the occurrence of a sexual assault in service.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran's assertions have been consistent throughout the appeal, including when made to medical providers in the course of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  There is simply no reason to doubt the credibility of his statements.  As such, the Board finds that the Veteran is both competent and credible regarding the in-service assault.

Thus, the remaining question is whether the Veteran's current acquired psychiatric disorder is related to his assault in service.  In this regard, the file contains the opinions of four different health care providers that support the claim and no evidence to the contrary.

On VA examination in March 2010, the Veteran was diagnosed with recurrent major depressive disorder.  The examiner opined, "the current rumination, shame, social withdrawal and anger about the incident are organized around a recurring depression.  Based on these data, it is my opinion that the major depressive disorder is most likely aggravated by the rumination of the incident the Veteran reports happening in the summer of 1961 [the sexual assault]."  The examiner reached this conclusion based on the Veteran's narrative, a review of the claims file, and past VA treatment reports.

During a September 2010 VA examination, a clinical psychologist prepared a report, and an additional examiner was consulted to reconcile whether the Veteran suffered from posttraumatic stress disorder (PTSD) or another psychiatric disorder and to address the etiology of the disorder.  By consensus, the Veteran was diagnosed with recurrent major depressive disorder.  As for etiology, it was concluded that "the Veteran's depressive disorder is at least as likely as not aggravated by ruminations of the service event (MST) [military sexual trauma].  It is not possible to determine the Veteran's baseline level of disability prior to aggravation without resort to mere speculation.  Poor academic achievement and performance is a pre-trauma risk factor."  The examiners reached this opinion based on the facts that the Veteran's presenting symptoms are consistent with a depressive disorder, that he was treated for a hyperventilation reaction in service, and that he was given Thorazine for nervousness in service, in addition to a review of the claims file and thorough examination of the Veteran.

On VA examination in March 2011, the Veteran was diagnosed with recurrent major depressive disorder.  The examiner reviewed the claims file, including the letter that the Veteran wrote to his parents in service, the April 1962 record of hyperventilation reaction, and the non-judicial punishment.  The examiner noted that the Veteran had childhood predisposing indicators to developing later emotional symptoms, including a disrupted home and poor academic achievement.  The examiner concluded, "it is the opinion of this examiner that it is at least as likely as not that the sexual assault that [the Veteran] sustained during his military service aggravated a depressive process." 

There is no nexus evidence to the contrary of these opinions.  The Board acknowledges that each VA examiner employed the use of the term "aggravation" in rendering the nexus opinion, thereby appearing to apply an incorrect legal standard to the claim.  In this case, the question of whether there was a preexisting disability has not been raised by the record.  Every Veteran is presumed sound at entry, except as to defects noted at entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).  No psychiatric defects were noted at the examination for entry into service.  In the accompanying medical history the Veteran reported no problems with sleeping, nightmares, depression, excessive worry, loss of memory, bed wetting, or nervous trouble of any sort.  There is also no evidence of record dating from prior to the Veteran's period of active duty.  The Veteran himself has never contended that he suffered from psychiatric symptomatology prior to service.  While the VA examiners may have suggested otherwise, none clearly diagnosed an actual pre-service mental illness.  There is simply no clear and unmistakable evidence of a preexisting disability.  As such, the Veteran is presumed sound at entry.

There is no doubt, however, from the several VA medical opinions obtained in this case, that the Veteran's current major depressive disorder is believed to be related to service.  The failure of the examiners to properly apply appropriate legal terminology does not mean the opinions do not have any probative value.  See Fagan v. Shinseki, 573 F.3d 1282, 1290 (Fed. Cir. 2009) (citing Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (holding that even flawed medical opinions must be considered evidence relevant to medical questions and not dismissed as "non-evidence.")   

Moreover, the opinions expressed in the VA examination reports are otherwise adequate for the purposes of adjudication.  The applicable and appropriate history was recorded, and there is no showing that the examination reports provide a substantially different picture of the Veteran's disability than the other evidence in the claims file.  All diagnostic testing necessary for assessing the Veteran's disability was conducted, and all subjective and objective symptomatology was described.  The medical examiners' findings were factually accurate and fully articulated, and valid medical analyses were applied.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The opinions were based on a review of the claims file and psychiatric examination of the Veteran, and each examiner offered a number of factors considered in reaching the conclusions.

Moreover, as previously noted, there is no evidence to the contrary that would suggest that the disorder is not related to the Veteran's military service.  The Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Thus, for the reasons described above, the Board concludes that there is at least a reasonable doubt as to whether the Veteran's current major depressive disorder is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a major depressive disorder is warranted. 

In reaching this determination, the Board emphasizes that the benefit sought on appeal is granted in a manner consistent with the fact that the preponderance of the evidence shows that the proper diagnosis for the Veteran's current psychiatric disorder is major depressive disorder and not PTSD.  Each of the VA examiners carefully considered a diagnosis of PTSD and explained why such a diagnosis is not appropriate.  Instead, the providers diagnosed the Veteran with major depressive disorder that they believed was related to his military service.


ORDER

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder is dismissed.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder is dismissed.

The issue of entitlement to service connection for asthma is dismissed.

The issue of entitlement to service connection for bronchitis is dismissed.

The issue of entitlement to service connection for pneumonia is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

Subject to the provisions governing the award of monetary benefits, service connection for major depressive disorder is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

The record suggests that there may be outstanding private treatment records.  In this regard, the Veteran indicated in an October 2008 VA Form 21-4142 that he has received treatment at St. Paul Hospital in Texas and by Dr. T.R. in Hugo, Oklahoma.  The Veteran also testified at the February 2013 hearing that he has received treatment at St. Mary's Hospital.  Hearing Transcript, p. 34.  However, the file does not contain records from these providers, and it does not appear that the RO requested such records.  Therefore, an attempt should be made to obtain and associated them with the claims file.  

The record also suggests that there may be outstanding VA treatment records pertinent to the Veteran's claims.  Specifically, in an April 2011 letter, the Veteran's representative requested that VA obtain all current treatment records from the VA Medical Center (VAMC) in Phoenix, Arizona.  While other VA treatment records have been obtained, records from this particular facility do not appear in either the paper claims file or the Virtual VA file.  VA is held to have constructive notice of the contents of VA records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Therefore, an attempt should also be made to obtain any outstanding VA medical records that are pertinent to the claims.

Additionally, it appears there may be outstanding service treatment records in this case.  In a February 2013 letter and at the February 2013 hearing, the Veteran's representative requested that VA obtain medical records from the MCRD San Diego, California, Naval Hospital from June 1959 and July 1959.  The United States Court of Appeals for Veterans Claims (the Court) has determined that, if all relevant service records have not been obtained, that may be a breach of the duty to assist and grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  Therefore, an attempt to obtain any outstanding service treatment records should be made.

Moreover, at the February 2013 hearing, the Veteran testified that he receives disability benefits from the Social Security Administration (SSA) due to his back.  Hearing Transcript, p. 30.  The claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that a veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO/AMC should obtain and associate such records with the appellant's claims file.

Finally, the Board finds that a VA examination and medical opinion is necessary for the Veteran's claim for service connection for a left foot disorder.  The Veteran contends that his left foot was injured in boot camp in June 1959 when he fractured his left foot.  Records of this incident are being requested, as noted above.  However, his service treatment records do document a fracture of the left fibula in August 1959.  It may be possible that the Veteran's left foot was affected by the fracture to the fibula.  Moreover, current x-rays show mild joint space loss and pubic spurring at the first metatarsophalangeal joint of the left foot.  See September 2008 VA treatment record.  Thus, on remand, and after obtaining all requested records to the extent possible, a VA examination should be afforded to address the etiology of the Veteran's left foot disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for treatment records from St. Paul Hospital in Texas, Dr. T.R. in Hugo, Oklahoma, and St. Mary's Hospital.

If no records can be obtained after an exhaustive search, VA's efforts must be fully documented for the record, and the compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

2.  The RO/AMC should obtain all outstanding VA treatment records pertaining to the Veteran from the VA Medical Center in Phoenix, Arizona.  

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

3.  The RO/AMC should request all service treatment records from the MCRD San Diego, California, Naval Hospital; the National Personnel Records Center; and/or any other appropriate government records repository, documenting any inpatient treatment in June 1959 and July 1959.

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2012) must be achieved.

4.  The RO/AMC should obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

5.  After obtaining all requested records to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left foot disorders.  For each disorder identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   
 
7.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination in connection with his claim for service connection for a low back disorder.

8.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


